 1
 2
 3
                                                                     ~S-e
 4
 5
 6
 7
 8
 9                           UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA
11                                   SOUTHERN DIVISION
12
13 MY CHOICE SOFTWARE,LLC a                        Case No. 8:19-cv-00680-AG-KES
   California limited liability company,
14 and NATHAN DAVID MUMME,an                                 JUDGMENT
   individual,                                       RANTING EFENDANT
15                                                 TRAVELERS CASUALTY
                Plaintiffs,                        INSURANCE COMPANY OF
16                                                 AMERICA'S MOTION FOR
          v.                                       SUMMARY JUDGMENT
17
   TRAVELERS CASUALTY
18 INSURANCE      COMPANY OF                       rFed. R. Civ. P. 56]
   AMERICA,                                        Date:          August 12,2019
19                                                 Time:          10:00 a.m.
                Defendant.                         Courtroom: l OD
20
                                                   Complaint Filed: Apri19, 2019
21
22              Defendant Travelers Casualty Insurance Company of America's ("Travelers")
23 motion for summary judgment came on regularly for hearing before this Court on
24 August 12, 2019. After considering the moving and opposition papers, arguments
25 of counsel and all other matters presented to the Court,IT IS HEREBY ORDERED
26 THAT Travelers' motion for summary judgment is GRANTED on the grounds that:
27
28
      4557865                                   _ j_        Case No. 8:19-cv-00680-AG-KES
     ~        }JiJDGMENT GRANTING DEFENDANT TRAVELERS CASUALTY INSURANCE COMPANY OF
     AMERICA'S MOTION FOR SUMMARY JUDGMENT
 1             As supported by the uncontroverted facts presented by Travelers in support of
 2 its motion, and as a matter of law, Travelers owed no duty to defend plaintiffs in the
 3 underlying action, captioned My Choice Software, LLC, et al., v. Trusted Tech
 4 Team, Inc., et al., Orange County Superior Court, Case No. 30-2017-00916709-CU-
 5 CJC. Absent Travelers' breach of duty to.defend plaintiffs, plaintiffs' causes of
 6 action for breach of contract, equitable contribution or equitable subrogation, and
 7 breach ofthe covenant of good faith and fair dealing cannot be sustained.
 8             JUDGMENT in favor of Travelers and against plaintiffs is hereby entered.
 9 This action is dismissed with prejudice. Travelers shall recover its costs.
10
1 1 DATED this          day of August, 2019
12                                                       .~
                                                        ~,"
13
14
                                              ~~ABLE     DREW J. GUILFORD
15                                            TED STAN
                                                    A~ S DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
     4557855                                 _2_              Case No. 8:19-cv-00680-AG-KES
     {
     ,F~R9~AEEB~}JiJDGMENT GRANTING DEFENDANT TRAVELERS CASUALTY INSURANCE COMPANY OF
     AMERICA'S MOTION FOR SUMMARY JUDGMENT
